SOURCE INTERLINK COMPANIES, INC. Code of Ethics Forward The Code of Ethics for Source Interlink Companies is a compilation of the basic standards which our directors, employees and consultants are expected to observe in the conduct of their business.While this Code covers a wide range of business practices, it does not cover every issue that may arise.Use this Code, other company policies, and your personal moral compass to guide your conduct so as to avoid even the appearance of impropriety. Compliance with the law—both in letter and in spirit—is the foundation on which our ethical code rests.If a law conflicts with this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with this Code.If you have any questions, you should ask your supervisor how to handle the situation.Those who violate the principles reflected in this Code are subject to disciplinary action up to and including termination of employment. If you are in a situation which you believe may violate or lead to a violation of this Code, or if you are faced with a potential conflict between your ethical responsibilities and the conduct of the company, it is your responsibility to follow the compliance procedures outlined on page 7 of this Code.When in doubt, contact one of the following corporate officers who serve on our Ethics Committee: Senior Vice President—Human Relations; Senior Vice President—Internal Audit and Integration; or General Counsel. Compliance with Laws, Rules & Regulations Implicit in this Code is our policy that all directors, employees and consultants comply with applicable law.The law establishes a minimum standard of conduct; however, this Code often requires conduct that exceeds the legal standard.Every request made of employees by any supervisor carries with it, whether or not expressed, the understanding that employees are to comply with the request only to the extent they can do so while complying both with the law and this Code.In certain instances, areas of our business may have their own unique policies that supplement this Code or address subjects not otherwise covered by this Code due to the nature of their business.These unique policies are in addition to the requirements of this Code and should not be interpreted in a manner that would diminish the standard of conduct established by this Code. Conflicts of Interest In order to maintain the highest degree of integrity in the conduct of the Company’s business and in the exercise of your independent judgment, you must avoid any activity or personal interest that creates or appears to create a conflict between your interests and the interests of the Company.A “conflict of interest” exists when a person’s personal interests interfere or appear to interfere with the interests of the Company.Conflicts of interest are not always easily identifiable, but generally arise when a director, employee or consultant takes actions or has interests that could make it difficult to perform his or her Company work objectively and effectively.Conflicts of interest can also arise when a director, employee or consultant, or a member of his or her family, receives an improper personal benefit because of his or her position with the Company.Examples of some of the more common conflict situations are discussed in the paragraphs that follow; however, if you have a question, or become aware of a conflict or potential conflict, you should bring the matter to the attention of a supervisor, manager or other appropriate person, or consult the compliance procedures outlined on page 7 of this Code. Insider Trading.Directors, employees and consultants who have access to confidential information are not permitted to use or share that information for the purpose of trading in the Company’s stock or for any other purpose, except to facilitate the conduct of our business.All nonpublic information about the Company or our business should be considered confidential.Using nonpublic information for personal financial benefit, or to “tip” others who might make an investment decision on the basis of the information, is unethical and illegal. When investing in the Company’s stock or other securities, keep in mind that such an investment is a personal decision and should be made in light of your individual portfolio diversification needs, as well as other factors and circumstances.In general, excessive trading in our stock, or any short-selling of our stock, is not consistent with the best interests of the Company and may be a violation of federal and state securities laws, whether done intentionally or inadvertently. We have established certain specific policies with respect to transactions in our stock that are applicable to all directors, officers and those other employees and consultants who have regular access to material nonpublic information about the company and its business.For example, “blackout” periods have been established during which those directors, officers, employees and consultants are prohibited from trading in our stock, regardless of whether they are in possession of material nonpublic information.Outside the blackout periods, we have established certain “pre-clearance” procedures that those directors, officers, employees and consultants are required to follow. If you have any questions regarding our trading policies, you should contact the legal department. Use of Company Assets and Corporate Opportunities.All employees are required to be stewards of the Company’s assets, protecting them and ensuring their efficient and effective use.Except as may be authorized in advance, all of our assets, including financial and other resources, project vehicles, equipment, materials, information and your time must be used only for legitimate business purposes.While incidental or occasional use may be permitted, theft, carelessness, and waste have a direct impact on our profitability. You should be aware that personal messages and files on our computer and telephone systems are Company property and you should have no expectation of personal privacy in connection with your use of those resources.
